Citation Nr: 1750015	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, major depressive, disorder, and alcohol and drug dependence/abuse.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 simplified notification letter of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for bipolar disorder.   

Given additional diagnoses of psychiatric disorders of record, the Board has expanded and recharacterized the issue as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009))

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his July 2016 hearing, as well as in written statements, the Veteran contends that he developed psychiatric symptoms that continued since service.  He indicated that because of his lack of communication and withdrawn behavior, he was sent to group therapy during service.  The Veteran contends he did not seek further treatment because of the stigma attached to mental illnesses and that he self-treated with alcohol and drugs.  He indicated he also developed drug and alcohol addiction due to his psychiatric symptoms.  He further reported that his symptoms worsened within one year after discharge from service. 

The Veteran underwent a VA examination in December 2012.  The examination report reflects the Veteran had a history of bipolar disorder and depression.  Regarding past psychiatric hospitalization, he reported that he was hospitalized at
Sutter Memorial for severe depression for 10 days in 1987 (records are unavailable).  He reported that he first noticed his depression in 1987.  Regarding his mental health involvement in the military, he reported that he went to a group therapy after a driving under the influence (DUI) incident during service.  He reported that on a separate incident, he was sent to a group therapy at the mental health clinic.  When asked why he was sent to the mental health clinic, he reported, "for not communicating."  He reported that he went to weekly group therapy for about a month.  He reported that he did not have any contact with a mental health provider from his discharge until he was hospitalized in 1987.  He reported that he started using alcohol and drugs during service due to peer pressure.  The examiner indicated it was not clear why the Veteran was seen at group therapy during service.  His records did not indicate any psychiatric disorder and he was not prescribed any psychotropic medication.  The examiner opined it is less likely than not his current bipolar disorder is related to his military service or a result of his group therapy in 1978, as he did not have any contact with a mental health provider until 1987 when, per his report, he was hospitalized for depression. 

The Board finds that the VA examination opinion is inadequate.  The examiner relied heavily on the lack of contemporaneous medical evidence of a diagnosis of a psychiatric condition in service, which is not by itself a basis to conclude that there is a lack of nexus between the current psychiatric disorders and service, and thus, failed to address the Veteran's contentions as to continuity of symptoms since service, as noted above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).  The Board also points out that, "symptoms, not treatment, are the essence of evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Furthermore, the examiner failed to address additional psychiatric diagnoses of record, to include major depressive disorder, as well as alcohol and drug abuse/dependence.  Accordingly, a new VA examination is warranted. 

The Board additionally notes that the service treatment record (STR) reflects the Veteran was referred to the Social Actions" program in July 1978 and an "ETOH awareness" program in August 1978 following the DUI incident.  Although the STRs reflect the Veteran did not appear for two appointments in the mental health unit in October 1978, the Veteran indicated that he attended group therapy for about a month.  However, records related to the group therapy sessions or the programs noted above are not associated with the record and it is unclear whether records in the mental health unit were stored separately from the STRs.  Accordingly, the RO should undertake appropriate action to obtain and associate with the claims file any of the Veteran's outstanding mental health records and any records related to the DUI incident. 

As the matter is being remanded, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Undertake appropriate action to obtain and associate with the claims file any of the Veteran's outstanding military personnel records, to include the record of a DUI incident during service, and mental health records, to include records related to the "Social Action" program and/or group therapy sessions.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If it is determined that such records do not exist, render a formal finding of unavailability.  

3.  Schedule the Veteran for a VA examination, with a qualified VA mental health professional, to determine the etiology of his psychiatric disability.  The examiner should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

The examiner should clearly identify all psychiatric disabilities, to include bipolar disorder, major depressive disorder, and alcohol and drug dependence/abuse found and then should determine whether it is as least as likely as not (50 percent probability or more) that the psychiatric disability had its onset during service or was otherwise causally or etiologically related to service, to include the referral to "Social Actions" in July 1978 and an "ETOH awareness" program in August 1978 following his in-service DUI incident.  In answering this question, the examiner should address the Veteran's contention as to continuity of his psychiatric symptoms during and since service and that his symptoms worsened within a year of discharge.

If psychosis is diagnosed, the physician should determine whether such disability manifested within one year of service discharge.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records, as well as post-service, cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

4.  After completing the above action, and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




